Citation Nr: 1125556	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-43 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional left eye disability as a result of treatment rendered at a VA healthcare facility.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1951 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2011, and a transcript of that hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has additional disability in the form of decreased vision in the left eye due to nonarteritic anterior ischemic optic neuropathy (NAION), which developed after a January 2003 left eye cataract extract surgery conducted by VA.

2.  The competent evidence of record does not reflect that such additional disability was caused by any VA treatment, or was the result of any instance of fault on the part of VA, or was caused by an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for additional left eye disability as a result of a VA treatment have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in July 2008 of the evidence and information necessary to substantiate a claim for compensation pursuant to 38 U.S.C.A. § 1151, as well as the responsibilities of the Veteran and VA in obtaining such evidence.  In December 2008, he was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/ Hartman.  Both letters were sent before the initial unfavorable rating decision.  

The Board notes that the undersigned VLJ did not explain the bases of the prior determinations concerning the Veteran's claim pursuant to 38 U.S.C.A. § 1151, or suggest the submission of evidence that may have been overlooked, during the Travel Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  However, the Veteran discussed the reasons that he believes he has additional disability of the left eye as a result of fault on the part of VA during his left eye surgeries and related treatment in 2003, in response to questioning from his representative.  The Veteran further reported what his understanding of what his treating providers told him about his condition, and that he did not seek a private medical opinion.  As such, the hearing focused on the elements necessary to substantiate the claim for compensation under 38 U.S.C.A. § 1151, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.  Moreover, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the hearing.  Accordingly, the Board finds that VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and no prejudice has resulted from any possible defects.

With regard to the duty to assist, all pertinent medical records have been obtained and considered, including the full operative reports for the January 2003 and February 2003 left eye surgeries and evidence of informed consent.  There is no indication, and the Veteran does not contend, that any pertinent treatment records remain outstanding.  The Board notes that VA treatment records prior to January 2003 have not been obtained.  However, as discussed below, it is clear that the Veteran developed additional disability after the January 2003 left eye surgery.  As such, no prior records would be helpful to the Veteran's claim, and he has not been prejudiced by their absence.  In particular, there is no indication that such records would contain any information as to whether the additional disability was the result of VA treatment, whether there was any instance of fault on the part of VA, or whether the disability was due to an unforeseeable event.  Further, records need not be obtained from Social Security Administration, as the Veteran testified that he receives only retirement benefits, not disability benefits.  

In addition, a medical opinion was obtained from a VA ophthalmologist in December 2008, based on examination of the Veteran and review of the entire claims file.  While the Veteran and his representative may disagree with the examiner's opinions, they have not asserted that the report is inadequate in any way.  Moreover, a review of the report reveals no inadequacies.  

Under the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II. Analysis

The Veteran's claim for compensation under 38 U.S.C.A. § 1151 was received in July 2008.  When a veteran suffers a qualifying additional disability or death as the result of hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished by VA, compensation will be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.   

The evidence must show that VA's care, treatment, or examination actually caused additional disability or death.  Merely showing that a veteran received VA care, treatment, or examination and that he now has additional disability does not establish causation.  Care, treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused its continuance or natural progress.  Further, additional disability or death caused by a veteran's failure to follow properly given medical instruction is not considered to have been caused by care, treatment, or examination. 38 C.F.R. § 3.361(c)(1)-(3).  

For claims for compensation under 38 U.S.C.A. § 1151 that are received on or after October 1, 1997, as here, the additional disability or death must have been directly caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  This standard will be met if VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or if VA furnished treatment, care, or examination without the informed consent of the veteran.  38 C.F.R. § 3.361(c),(d)(1).  

Alternatively, compensation will be awarded under 38 U.S.C.A. § 1151 if additional disability or death was directly caused by an event not reasonably foreseeable, as determined in each case based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment at issue.  38 C.F.R. § 3.361(d)(2).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran contends that he "lost" his optic nerve and now has impaired vision in the left eye due to fault on the part of VA during a January 2003 cataract extraction surgery.  In particular, the Veteran asserts that he was not given sufficient anesthesia, causing him to feel pain during surgery, which he believes resulted in straining of the left eye and loss of the optic nerve.  He reports that he previously had very good vision, and he had blurred vision shortly after this first left eye surgery.  The Veteran further asserts that a VA specialist told him that he was going to have inflammation because his eyelid muscle was erroneously sutured to the eyelid, requiring a second left eye surgery in February 2003.  He states that this specialist was also very concerned with the loss of the optic nerve due to the surgery and the amount of medication the Veteran was prescribed.  The Veteran's representative points out that medical evidence reflects that he developed an iris prolapse in the left eye after the January 2003 cataract surgery.  The Veteran reports that he now has blurry vision and tearing or discharge, which causes sensitivity to sunlight, as well as a drooping eyelid in the left eye.  The Veteran states that his surgery was complicated or sensitive and, therefore, should have been performed by the "professional" surgeon, not by the resident surgeon who had conducted most of the examinations and treatment prior to surgery.  See July 2008 statement from Veteran, February 2010 statement from representative, May 2011 hearing transcript.  

The Board first finds that the Veteran is not competent to testify as to whether he developed any additional disability as a result of any treatment received by VA, to include the January 2003 left eye surgery.  Further, he is not competent to testify whether any additional disability was due to any instance of fault on the part of VA, or by an event not reasonably foreseeable.  This is because both of these issues require specialized knowledge, training, or experience, due to the complex nature of the eyes and related nerves.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

In December 2008, the Veteran was examined by an ophthalmology attending physician, together with an ophthalmology resident, in connection with his claim.  Neither of these physicians were involved in the two left eye surgeries in 2003.  At that time, the Veteran reported that he believes that his visual loss that developed after cataract surgery in January 2003 was related to the surgery itself.  The examiner recorded that the Veteran believed it was relevant that he felt the sutures being placed during the surgery, and that his iris to wound required revision.  

In a December 2008 report, the VA ophthalmologist summarized pertinent evidence from the Veteran's treatment records, as follows.  The Veteran underwent extracapsular cataract extraction with posterior chamber lens implantation on January 6, 2003.  Visual acuity was noted to be hand motion in the left eye prior to the surgery, in December 2002.  Detailed risks and benefits of cataract surgery were discussed with the Veteran at his preoperative evaluation, including the potential increased risks given underlying pseudo-exfoliation syndrome in the left eye with possible complicated surgery and possible visual loss.  Visual acuity was noted to be 20/200 in the left eye on the first post-operative day, with a moderately increased intraocular pressure of 28 mm Hg.  This was treated appropriately with Diamox, with a resultant decrease in intraocular pressure to 12 mm Hg by post-operative day four, at which time visual acuity was noted to be 20/80 pinhole, 20/60 left eye.  On January 24, 2003, visual acuity was 20/100, pinhole, 20/60 left eye.  The Veteran returned three days later on January 27, 2008, three weeks after surgery, complaining of painless visual loss in the left eye.  He was noted to have a decrease in visual acuity to 20/400 left eye, with acute findings of optic disc swelling and superior hemorrhage in the left eye, consistent with nonarteritic anterior ischemic optic neuropathy (NAION).  No symptoms of giant cell arteritis were elicited.  

Based on evaluation of the Veteran and review of the treatment records, the examiner stated that the risk factors for NAION included the Veteran's age, underlying hypertension, and crowded optic discs, with a small cup-to-disc ratio of 0.1 bilaterally.  The examiner opined that the January 2003 surgery itself, three weeks previously, could not be implicated, and that the Veteran received appropriate and careful post-operative care.  He underwent a wound revision for iris prolapse left eye on February 2, 2003, to avoid the potential for chronic inflammation in that eye.  It was explained at the time that this procedure would not improve the Veteran's visual loss in the left eye due to the NAION.  In addition, the examiner opined that the iris prolapse itself did not contribute to the development of a NAION, as this finding has not been identified as a causative or associated factor with this disorder.  The examiner further opined that there was no evidence of careless, negligence, lack of proper skill, error in judgment, or other fault or deficiency in the care provided by the Veteran's physicians in the Department of Ophthalmology.  The examiner carefully review the treatment records and discussed them, as well as the above findings and assessment, with the Veteran at length in December 2008.  She stated that there is no treatment to improve vision in the eye affected by NAION.  The examiner also advised the Veteran concerning recommended treatment for his right eye, which is not relevant to the current claim.

The December 2008 examiner's summary of the Veteran's previous medical history and treatment during and after the left eye surgeries is generally consistent with the other evidence of record.  In particular, the January 6, 2003 operative report notes that the Veteran was 69 years old at the time, with visually significant cataract of the left eye.  The report further notes that the risks, benefits, and alternatives to surgery were discussed with the patient, and informed consents were signed.  An intraoperative report also indicates that valid consent was confirmed.  

A January 7, 2003, post-operative note indicates that the Veteran had poor view in the left eye.  He was noted to have a difficult extraction and iris sphincter tears (only dilated to 5 mm), but no vitreous loss and no posterior chamber tear.  Visual acuity was noted to be 20/200 pinhole, 20/80 left eye.  There were sphincter tears superiorly in the left eye, with small iris to the wound left eye.  There was also mild ptosis (or drooping eyelid) in the left eye.  Even with these and other findings, the Veteran was noted to be "doing well" on the first day after the cataract extraction surgery.  He was prescribed medications and was to follow up in three days.  

The Veteran was again noted to be "doing well" on January 10, 2003, with some improvement in visual acuity and intraocular pressure.  However, it was noted that he would be followed closely for possible need for wound revision.

On January 14, 2003, one week post-operatively, the Veteran had similar visual acuity as at the last visit, as well as iris to the wound, chamber formed, with persisting inflammation.  The Veteran was also noted to be at risk for glaucoma (pseudo-exfoliation) and to have significant corneal astigmatism. He was to continue medications and follow up in 10 days.

A January 24, 2003, note indicates that the Veteran denied pain and reported that his vision was unchanged.  The plan was to book for wound revision, as the Veteran was at risk for chronic inflammation and cystoid macular edema.  The note indicates that the patient understood and wished to proceed with surgery.

On January 27, 2003, it was noted that the Veteran was last seen three days ago with astigmatism, iris to the wound, pinhole 20/60, and was present for recheck.  The Veteran again denied pain, but he reported vision worsening in the left eye.  The assessment was status-post cataract extraction post-operative week two, iris to the wound, chamber formed, inflammation persists, at risk for glaucoma, significant corneal astigmatism, to be booked for wound revision due to risk of chronic inflammation and cystoid macular edema.  In addition, it was noted that the Veteran "now" had "recent optic nerve swelling," central visual field defects and light desaturation, in the absence of symptoms specific for giant cell arteritis and "disc at risk" right eye, presumed NAION in the left eye.  It was discussed with the Veteran at length that due to the recent NAION in the left eye, his vision was unlikely to improve in the left eye after wound revision and repair of iris incarceration, but it would be done to improve or resolve inflammation.  It was further understood by the Veteran that NAION is not in any way related to the cataract surgery.  All appropriate questions were answered and informed consent for wound revision was signed.  It was also noted that the Veteran understood that the NAION was likely related to his vascular disease, hypertension, hyperglycemia, etc., and that surgical intervention was unlikely to improve visual outcome at this point.

The February 2003 operative report indicates a pre-operative and post-operative diagnosis of iris prolapse of the left eye.  The Veteran was noted to have developed an iris prolapse after cataract surgery of the left eye, and wound revision of the left eye was performed.  The note reflects that the risks, benefits, and alternatives to the surgery, including the risks of persistent macular edema and chronic inflammation, were explained to the Veteran.  It was also understood that this procedure was unlikely to affect the Veteran's visual outcome secondary to NAION of the left eye.  Written consent was obtained, and an intraoperative report indicates that valid consent was confirmed.  

On February 4, 2003, one day after the second left eye surgery, the Veteran was still noted to have mild ptosis in the left eye.  There was elevated intraocular pressure and significant inflammation, but no iris to the wound was noted.  On February 13, 2003, the mild ptosis and inflammation of the left eye were noted to be improving.  

On March 19, 2003, the Veteran complained of decreased vision in the left eye for two days, stating that he stopped using AGN for the left eye two days ago.  Visual acuity was measured as 20/20 pinhole, 20/80- left eye (noted to be previously 20/100 pinhole 20/80, 20/400, count fingers 2 feet before that).  The provider opined that visual acuity changes may be secondary to self discontinued AGN and loss of neurons in the optic nerve, subclinical cystoid macular edema, mild ptosis with inferior hemifield loss of visual field from NAION.  

An April 2003 record reflects complaints of decreased vision temporally in the left eye for over a week, with discomfort in the back of the head.  The Veteran was noted to have very small iris to the wound, and he admitted to rubbing his eyes earlier.  The provider again opined that visual changes may be secondary to loss of neurons in the optic nerve, subclinical cystoid macular edema, and mild ptosis with inferior hemifield loss of visual field from NAION.

At a September 2006 VA optometry consult for a complete eye exam, the Veteran reported that his vision was not as sharp distance and near.  He was noted to have a history of NAION in the left eye with inferior altitudinal defect, which the Veteran blamed on cataract extraction in the left eye with iris sphincter tear.  After evaluation, the Veteran was again informed that left eye cataract surgery was not the cause of the NAION, but that it was more likely due to hypertension.  The Board notes that this VA provider was not involved in the 2003 left eye surgeries.

Based on the foregoing evidence, the Board finds the Veteran to be not credible to the extent that he claims that he had no left eye vision problems prior to the January 2003, as his statements to this effect are inconsistent with the medical evidence of record at that time.  Rather, as discussed above, the evidence reflects that the Veteran had a visually significant cataract in the left eye, with only hand motion vision prior to surgery.  Nevertheless, the medical evidence confirms that the Veteran developed significantly decreased vision in the left eye as of January 27, 2003, three weeks after the surgery, at which point he was diagnosed with NAION. 

The medical evidence also confirms that the Veteran developed a mild drooping eyelid (ptosis) in the left eye after the January 2003 cataract extraction surgery, as well as an iris prolapse with iris sphincter tears in the left eye as a result of the January 2003 surgery.  However, contrary to the Veteran's assertion, there is no medical evidence that his eyelid muscle was sutured to his eyelid, causing inflammation and/or the second left eye surgery.  Rather, the evidence reflects that the inflammation was due to the iris prolapse, and that the February 2003 wound revision surgery was performed to correct this condition, with successful results.

Additionally, the competent evidence of record does not establish that the Veteran's current visual impairment in the left eye is the result of any treatment received by VA, to include the January 2003 left eye surgery or the resulting ptosis or iris prolapse.  Rather, several VA eye specialists, including both ophthalmologists and optometrists, have opined that the Veteran's vision loss in the left eye is due to the NAION, and that the NAION was not likely caused by the January 2003 surgery or any related VA treatment.  Instead, the specialists have opined that the NAION is more likely due to the preexisting conditions, to include hypertension, crowded optic discs, and small cup-to-disc ratio.  See December 2008 report; January 27, 2003 record; February 2003 operative report; March 19, 2003 treatment record; April 2003 and September 2006 treatment records.  The VA ophthalmologist further opined in December 2008 that the iris prolapse did not contribute to the development of a NAION, based on available medical literature.  In addition, VA treatment records indicate that the Veteran was "doing well" immediately after the January 2003 surgery even with the iris prolapse, or iris to the wound. 

As noted above, the Veteran is not competent as a lay witness to testify as to the cause of his additional disability, due to the complex nature of the eyes and related nerves.  See Barr, 21 Vet. App. at 308.  He has not submitted any contrary opinion.  The Board has considered the Veteran's testimony that one of his eye specialists told him upon routine evaluation that he was very concerned with the outcome of the left eye surgery due to the "loss of the optic nerve" and the use of numerous medications.  See July 2008 statement, hearing transcript.  However, there is no indication of any such statements in the Veteran's voluminous VA treatment records, which are dated both before and after the Veteran's two eye surgeries and through August 2009.  Moreover, the Board finds any such statement to be outweighed by the other opinions of record, and particularly the December 2008 report, as it is reflects consideration of the Veteran's lay statements, all medical evidence of record, and a review of available medical literature.

The Board notes that a May 2003 treatment record indicates that the Veteran had a risk of NAION if he were to undergo surgery to remove a right eye cataract.  However, there is no indication in the evidence of record that this risk of NAION would be due to the surgery itself.  Rather, as the VA ophthalmologist indicated in the December 2008 report, there is 20 to 40 percent incidence of second eye involvement with NAION, and there is no treatment to prevent second eye involvement.  In addition, an August 2009 treatment record indicates that the Veteran had visual acuity of 20/20 in the right eye and a history of NAION in the left eye, so no surgical intervention was recommended for the left eye.  The Veteran was again advised that, due to these circumstances, there was increased theoretical risk of NAION in the right eye with intraocular surgery.  

Accordingly, based on all evidence of record, the Veteran is not entitled to compensation pursuant to 38 U.S.C.A. § 1151 because the evidence fails to establish that he has additional disability of the left eye as a result of any VA treatment, to include the January 2003 surgery and subsequent treatment.  

Moreover, the evidence of record does not establish that any possible additional disability as a result of VA treatment was due to any instance of fault on the part of VA.  Rather, a VA ophthalmologist opined in December 2008 that there was no evidence of careless, negligence, lack of proper skill, error in judgment, or other fault or deficiency in the care provided by any of the physicians in the VA Department of Ophthalmology.  This opinion was based on review of all evidence of record, including the operative reports and subsequent treatment, which the ophthalmologist found to be careful and appropriate.  While the Veteran appears to assert that his treating provider was not qualified to perform his surgery, as she was a resident surgeon and not an attending or "professional" surgeon, this is not supported by the evidence of record.  

Furthermore, there is no indication that the Veteran underwent left eye surgery without informed consent.  As discussed above, the Veteran was informed prior to the January 2003 surgery that there was an increased risk due to his underlying conditions, with possible complicated surgery and possible visual loss, and he signed a written consent form prior to surgery.  The Veteran was also informed of the risks of the February 2003 surgery to correct the iris prolapse, and he signed a written consent form prior to surgery.  Moreover, neither the Veteran nor his representative has claimed that there was no informed consent in this case.

Finally, the evidence does not reflect that any possible additional left eye disability as a result of VA treatment was caused by an event not reasonably foreseeable.  Indeed, the Veteran was advised prior to the January 2003 surgery that there was an increased risk of possible complicated surgery and vision loss.  

In summary, the evidence of record does not establish that the Veteran's vision loss and NAION in the left eye is the result of any VA treatment, to include the January 2003 VA left eye surgery or resulting iris prolapse and subsequent treatment.  Moreover, the evidence does not establish that any possible additional disability as a result of VA treatment is due to any instance of fault on the part of VA, or as a result of a lack of informed consent, or was due to an event not reasonably foreseeable.  As such, the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 additional left eye disability as a result of treatment rendered at a VA healthcare facility is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


